UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: August 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-176918 EAST SHORE DISTRIBUTORS, INC. (Exact name of registrant as specified in its charter) Nevada 27-2838091 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1020 Fourth Avenue Wall Township, NJ 07719 (Address of principal executive offices and zip code) (732) 414-7302 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes ý No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý As of October 12, 2012, there were 39,755,000 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4. Controls and Procedures. 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 14 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3 Defaults Upon Senior Securities. 14 Item 4. Mine Safety Disclosures. 14 Item 5. Other Information. 14 Item 6. Exhibits. 14 Signatures 15 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. East Shore Distributors, Inc. (A Development Stage Company) Financial Statements August 31, 2012 (Unaudited) CONTENTS Page(s) Balance Sheets – August 31, 2012 (Unaudited) and February 29, 2012 1 Statements of Operations – Three Months Ended August 31, 2012 and 2011, Six Months Ended August 31, 2012 and 2011, from June 11, 2010 (Inception) to August 31, 2012 (Unaudited) 2 Statement of Stockholders’ Equity – June 11, 2010 (Inception) to August 31, 2012 (Unaudited) 3 Statements of Cash Flows – Six Months Ended August 31, 2012 and 2011, from June 11, 2010 (Inception) to August 31, 2012 4 Notes to Financial Statements (Unaudited)
